DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As to applicants claim amendments filed on 10/07/22, and remarks filed on 10/07/22, the previous 112b rejections are withdrawn. 
As to applicants amended claims and remarks, the previous prior art rejection has been withdrawn and a new prior art rejection has been provided to address the claim amendments. 
Claim Status
Claims 1-17, 19-21 are pending with claims 1-17, 19-20 being examined and clam 21 deemed withdrawn.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurono et al (US 20140087472; hereinafter “Kurono”; already of record) in view of Chow et al (US 20060051243; hereinafter “Chow”; already of record) in view of Yamazaki et al (US 20040105783; hereinafter “Yamazaki”; already of record).
As to claim 1, Kurono teaches a sample analyzer (Kurono; Title, Figs. 2, 8, 14, 15) comprising: 
a heating table (Kurono teaches heating table 16; Fig. 2 [30]) comprising: holding holes in which reaction containers each housing a sample are held (Kurono teaches heating table 16 with holes 16a; Fig. 2), respectively; and a heater that heats the reaction containers held in the holding holes (Kurono teaches heating table 16; Fig. 2 [30]), respectively; 
a reagent table on which reagent containers are placed (Kurono teaches first reagents on table section 11 or 12 to be aspirated at a first position by pipette 23/24, and second reagents on table section 11/12 to be aspirated at a second position by pipette 24/25; [46, 47]); 
a reagent dispensing unit that dispenses a reagent from one of the reagent containers into the reaction containers heated on the heating table (Kurono teaches first reagents on table section 11 or 12 to be aspirated at a first position by pipette 23/24; [46, 47, 48]. Also, Kurono teaches second reagents on table section 11/12 to be aspirated at a second position by pipette 24/25; [47, 48]), the reagent dispensing unit being supported above the reagent table and driven by a drive unit (Kurono teaches the arms of 23/24/25 moving above the table, where the dispenser tip portion is supported by upper and rotating arm support, and where there is a drive unit that drives the dispensing unit; Fig. 2); 
first and second detection units comprising: a plurality of holders in the first detection unit and a plurality of holders in the second detection unit that hold the reaction containers each housing a measurement specimen prepared from each sample and the reagent, respectively; and a plurality of detectors provided such that each of the plurality of holders in the first detection unit comprises a detector and each of the plurality of holders in the second detection unit comprises a detector, each of the plurality of detectors in the first detection unit and the second detection unit configured respectively to detect an analysis signal from the measurement specimen in the reaction container held by a corresponding one of the plurality of holders (As best understood, Kurono teaches multiple detection units in section 40 with holders 41; [38, 47, 75, 84, 90]. Kurono teaches that each grouping of a plurality of holders/detectors that holds a plurality of reaction containers is its own distinct detection unit, where each of the holders has a light emitter and receiver/detector, and where each holder in the detector enables different sample analysis to be performed; [38, 47, 75, 84, 90, 98] Figs. 2, 8, 15.  Kurono teaches the detector includes rows of samples side by side (either multiple rows vertically, or two rows horizontally), with each of the vertical or horizontal rows being its own detection unit, and alternatively, Kurono teaches the first detection unit as the vertical row of two holders/detectors on the left side, and the second detection unit as the top right two horizontal holders/detectors along the top side; Fig. 2);
a controller configured with a program to perform operations comprising: that analyzing each sample based on each analysis signal detected by the first or second detection unit (Kurono teaches a controller that controls analysis for all of the detectors; [5, 51, 73, 76, 77, 82, 87] Fig. 3); and 
a first transfer unit to remove one of the reaction containers held in the holding holes of the heating table, and a second transfer unit that transfers one of the reaction containers to one of the first holding holes or second holding holes in the detection units (Kurono teaches a transfer unit 27 which removes and replaces containers from the heating table [46], and Kurono teaches a transfer unit 28 to transfer reaction containers to the detector from the heating table; Fig. 2 [47]. The various holders of the detector include regions, where each region includes at least two holders. As best understood, Kurono teaches the detector includes rows of samples side by side (either multiple rows vertically, or two rows horizontally), with each of the vertical or horizontal rows being a first or second region, respectively, which are separate from each other. Alternatively, Kurono teaches first holders as the vertical row of two holders on the left side, and second holders as the top right two horizontal holders along the top side; Fig. 2).
Note: The instant Claims contain a large amount of functional language (ex: “that…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Although Kurono teaches a transfer unit for transferring from the heating table to the detector units, Kurono does not specifically teach multiple transfer units transferring from the heating table to the detector.  However, Chow teaches the analogous art of an analyzer (Chow; Fig. 1, Title) with multiple transfer units transferring from a table to different detector units (Chow teaches multiple detectors, each having a cuvette transporter mechanism to move reaction containers to the detectors; claim 13 and [21, 39], Fig. 1). It would have been obvious to one of ordinary skill in the art to have modified the transfer mechanism 28 which moves from the heating table to the multiple detector units of Kurono to have included multiple transfer mechanisms to move to each detector as in Chow because Chow teaches that it is well known to have different transport mechanisms for multiple detectors (Chow; claim 13, [21, 39]), and this would further improve the device throughput by enabling multiple detections to take place during transfer of other reaction containers.  Alternatively, it would have been obvious to one of ordinary skill in the art to have modified both transfer devices moving samples between the heating table and detector of Kurono to have both transfer devices moving samples to the detector as in Chow because Chow teaches that it is well known to have multiple transfer devices performing the transfer function to detectors (Chow; claim 13 and [21, 39], Fig. 1).  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the detectors and transfer unit of Kurono to include multiple transfer mechanisms to move to each detector as in Chow, since it has been held that the mere duplication of essential working parts of a device involves only routine skill in the art. (See MPEP 2144.04 Section VI (B) and St. Regis Paper Co. v Bemis Co., 193 USPQ 8).
Although Kurono teaches a reagent dispensing unit moved by a drive unit, and the reagent dispensing unit positioned above the reagent table, modified Kurono does not specifically teach that the reagent dispensing unit is supported and moved by a drive unit positioned above the reagent table. However, Yamazaki teaches the analogous art of an analyzer (Yamazaki; Fig. 1-2, Fig. 6-7 Title) with the reagent dispensing unit is supported and moved by a drive unit positioned above the reagent table (Yamazaki teaches that the reagent dispensing units 20-23 are moved horizontally along rail 25/26 and also vertically, where the support, drives, and reagent dispenser are all above the reagent table 41/42; [14, 25, 57, 59, 60, 76, 78] Figs. 1-2, 6-7). It would have been obvious to one of ordinary skill in the art to have modified the reagent dispensing unit which dispenses from above the reagent table of Kurono to have been supported and moved by a drive unit positioned above the reagent table as in Yamazaki because Yamazaki teaches that mounting the reagent dispensers along a rail above the reagent disk provides the advantage of a more compact device with a smaller area footprint (Yamazaki; [59]), and also that moving the reagent dispenser along an upper rail is a known technique out of a few select alternatives which achieves the function of reagent dispensing (Yamazaki; [14]).
As to claim 2, modified Kurono teaches the sample analyzer according to claim 1, wherein at least one of the samples comprises a blood sample, and the controller is configured with the program to calculate a coagulation time of the blood sample based on temporal change of an analysis signal detected by the detection unit (Kurono teaches the controller; Fig. 3. Kurono teaches the detector which detects multiple containers where coagulation time is one of the measurement items; Fig. 10, 15 [60, 63, 65, 69-71, 79, 98, 100, 101, 106]).  
As to claim 3, modified Kurono teaches the sample analyzer according to claim 1, wherein the plurality of holders in the first detection unit and the second detection unit comprises: a first holder positioned in the first detection unit; and a second holder positioned in the second detection unit,381-2015-040US(PCT)/SMX.082.0057.NP the plurality of detectors in the first detection unit and the second detection unit comprises: a first detector that detects an analysis signal from the measurement specimen in the reaction container held by the first holder; and a second detector that detects an analysis signal from the measurement specimen in the reaction container held by the second holder, and the controller analyzes a sample in the reaction container held by the first holder based on a signal detected by the first detector, and analyzes a sample in the reaction container held by the second holder based on a signal detected by the second detector (Kurono teaches detectors each with holders 41  to hold each of the reaction containers, where each of the holders has a light emitter and receiver/detector, and where each holder in the detector enables different sample analysis to be performed; [38, 47, 75, 84, 90, 98] Figs. 2, 8, 15. See also claim 1 above). 
As to claim 4, modified Kurono teaches the sample analyzer according to claim 3, further comprising: a discarding unit configured to house one or more reaction containers that is to be discarded (Kurono teaches discarding unit 35/36; Fig. 2); the controller is configured with the program to perform operations further comprising: controlling a first discarding transfer unit that transfers, to the discarding unit, a reaction container to be discarded by the first holder; and controlling a second discarding transfer unit that transfers, to the discarding unit, a reaction container to be discarded held by the second holder (Kurono teaches discard transfer units 27 and 28 for transferring reaction containers to discarding unit; [49]).  
As to claim 9, modified Kurono teaches the sample analyzer according to claim 3, wherein the first detector comprises a sensor that receives light from the reaction container held by the first holder and outputs the analysis signal, the second detector comprises a sensor that receives light from the reaction container held by the second holder and outputs the analysis signal, and the controller is configured with the program to analyze the sample in the reaction container held by the first holder based on temporal change of the signal output from the sensor of the first detector, and to analyze the sample in the reaction container held by the second holder based on temporal change of the signal output from the sensor of the second detector (Kurono teaches the first and second detector with multiple holders, each measuring various measurement items PPP, ADP, PT over time for the first and second holder regions; Fig. 10, 15 [60, 63, 65, 69-71, 79, 98, 100, 101, 106]).
As to claim 10, modified Kurono teaches the sample analyzer according to claim 3, wherein the controller is configured with the program to control the first transfer unit such that 401-2015-040US(PCT)/SMX.082.0057.NPthe first transfer unit transfers the reaction container held in the holding hole at a first position to the first holder, and the controller is configured with the program to control the second transfer unit such that the second transfer unit transfers the reaction container held in the holding hole at a second position different from the first position to the second holder (The modification of the transfer unit moving from the heating table to the detectors of Kurono to include multiple transfer units (or alternatively of the transfer units of Kurono to each move from the heating table to the holders in the detectors) as in Chow is discussed in claim 1 above).
As to claim 11, modified Kurono teaches the sample analyzer according to claim 3, further comprising a housing comprising a first side surface and a second side surface adjacent to the first side surface, wherein the heating table is disposed adjacent to the first side surface and the second side surface, the detection unit comprises: a first detection unit disposed along the first side surface of the housing on a side of the first side surface, which is closer to the adjacent part, and a second detection unit disposed along the second side surface of the housing on a side of the second side surface, which is closer to the adjacent part, the first holder comprises a plurality of first holders, the first detection unit comprises the plurality of first holders disposed side by side along the first side surface in a plan view, the second holder comprises a plurality of second holders, and the second detection unit comprises the plurality of second holders disposed side by side along the second side surface in the plan view (Kurono teaches the heating table, with multiple sides where the detector includes rows of samples side by side (either multiple rows vertically, or two rows horizontally), with each of the vertical or horizontal rows being close/adjacent to  the left/right and/or front/back sides. Alternatively, Kurono teaches first holders as the vertical row of two holders on the left side, and second holders as the top right two horizontal holders along the top side, each of these being orthogonal; Fig. 2). 
As to claim 12, modified Kurono teaches the sample analyzer according to claim 11, wherein a direction in which the plurality of first holders are disposed side by side is substantially orthogonal to a direction in which the plurality of second holders are disposed side by side (As best understood, Kurono teaches first holders as the vertical row of two holders on the left side, and second holders as the top right two horizontal holders along the top side, each of these being orthogonal; Fig. 2).
As to claim 13, modified Kurono teaches the sample analyzer according to claim 11, further comprising: a transporter controlled by the controller to transport a sample container housing the sample to a sample aspirating position; and a sample dispensing unit controlled by the controller to dispenses the sample from the sample container transported by the transporter into one of the reaction containers, wherein 411-2015-040US(PCT)/SMX.082.0057.NP the housing comprises a third side surface not adjacent to the first side surface but adjacent to the second side surface, and the transporter is disposed along the third side surface of the housing (Kurono teaches transporter 50 or 32 which transfers samples to be aspirated and then discharged by sample aspirator 21/22 into reaction containers 18/19; [40, 43, 44], Fig. 2. Kurono teaches the second side surface as the left side is adjacent to the third side as the front side on which the transporter is arranged; Fig. 2).
As to claim 14, modified Kurono teaches the sample analyzer according to claim 11, wherein the controller controls the reagent dispensing unit dispenses the reagent into the reaction container at a first discharge position on a transfer path through which the reaction container is transferred by the first transfer unit, and the reagent dispensing unit dispenses the reagent into the reaction container at a second discharge position on a transfer path through which the reaction container is transferred by the second transfer unit (Kurono teaches first dispenser 23 dispensing at position 38 while the cuvette is being held by transfer unit 27; [46]. Kurono teaches the second dispenser 24/25 dispensing at positions 39a/b while the cuvette is held by transfer unit 28; [47, 75].  The modification of the transfer unit moving from the heating table to the detectors of Kurono to include multiple transfer units (or alternatively of the transfer units of Kurono to each move from the heating table to the holders in the detectors) as in Chow is discussed in claims 1/13 above, where this modification results in each transfer unit of Kurono holding the containers while dispensing and then moving the container to the detector).
As to claim 15, modified Kurono teaches the sample analyzer according to claim 14, wherein a transfer distance by which the first transfer unit transfers the reaction container from the first discharge position to the first detection unit is substantially equal to a transfer distance by which the second transfer unit transfers the reaction container from the second discharge position to the second detection unit (The modification of the transfer unit moving from the heating table to the detectors of Kurono to include multiple transfer units (or alternatively of the transfer units of Kurono to each move from the heating table to the holders in the detectors) as in Chow is discussed in claims 1/14 above. The distance between position 38 and the closest detector holder, and the distance between 39a and the top left detector holder is about the same; see Kurono fig. 2).
As to claim 16, modified Kurono teaches the sample analyzer according to claim 1, further comprising: a transporter controlled by the controller to transport a sample container housing a sample to a sample aspirating position; a sample dispensing unit controlled by the controller to: aspirate the sample from the sample container transported to the sample aspirating position, and dispenses the aspirated sample into a reaction container at a first sample discharging position; and aspirate the sample from the sample container transported to the sample aspirating position, and dispenses the aspirated sample into a reaction container at a second sample discharging position; a first sample transfer unit controlled by the controller to transfer the reaction container into which the sample is dispensed by the sample dispensing unit from the first sample discharging position to the heating table; and421-2015-040US(PCT)/SMX.082.0057.NP a second sample transfer unit controlled by the controller to transfer the reaction container into which the sample is dispensed by the sample dispensing unit from the second sample discharging position to the heating table (Kurono teaches transporters 50 and 32 which transfers samples to be aspirated and then discharged by sample aspirator 21/22 into reaction containers 18/19; [40, 43, 44], Fig. 2. Kurono teaches the second side surface as the left side is adjacent to the third side as the front side on which the transporter is arranged; Fig. 2).
As to claim 17, modified Kurono teaches the sample analyzer according to claim 1, wherein the reagent dispensing unit comprises: a first reagent dispenser comprising a first pipette; and a second reagent dispenser comprising a second pipette, the controller controls the first reagent dispenser to dispense the reagent into the reaction container transferred by the first transfer unit, and the controller controls the second reagent dispenser to dispense the reagent into the reaction container transferred by the second transfer unit (Kurono teaches first dispenser 23 dispensing at position 38 while the cuvette is being held by transfer unit 27; [46]. Kurono teaches the second dispenser 24/25 dispensing at positions 39a/b while the cuvette is held by transfer unit 28; [47, 75]. The modification of the transfer unit moving from the heating table to the detectors of Kurono to include multiple transfer units (or alternatively of the transfer units of Kurono to each move from the heating table to the holders in the detectors) as in Chow is discussed in claim 1 above, where this modification results in each transfer unit of Kurono holding the containers while dispensing and then moving the container to the detector). 
As to claim 19, modified Kurono teaches the sample analyzer according to claim 1, wherein the controller comprises: a first controller that controls at least the first detection unit and the second detection unit to perform operations associated with the measurement specimen; and a second controller that analyzes the sample (Kurono teaches a controller and CPU which control the measurement and analyze the sample; [5, 51, 73, 76, 77, 82, 87] Fig. 3).  
As to claim 20, modified Kurono teaches the sample analyzer according to claim 1, wherein the sample comprises plasma or serum (Kurono; [63]).
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kurono in view of Chow in view of Yamazaki in view of Yamamoto et al (US 20080044912; hereinafter “Yamamoto”; already of record).
As to claim 5, modified Kurono teaches the sample analyzer according to claim 3, further comprising a light irradiation unit comprising: a light source unit and a light detector (see above).
Modified Kurono does not specifically teach first optical fibers that guide light emitted from the light source unit to the first detectors; and second optical fibers that guide the light emitted from the light source unit to the second detectors. However, Yamamoto teaches the analogous art of an analyzer (Yamamoto; Fig. 1-2) with first optical fibers that guide light emitted from the light source unit to the first detectors; and second optical fibers that guide the light emitted from the light source unit to the second detectors (Yamamoto teaches optical fibers running from a light source to each holder; See figure 8, and also Figs. 9-12, 27-31 [43, 52, 55, 59, 61, 63, 65, 66]). It would have been obvious to one of ordinary skill in the art to have modified the first and second detector regions having a light source and detector of modified Kurono to include an optical fiber for each holder within the detector as in Yamamoto because Yamamoto teaches that it is well known to use optical fibers for each holder to provide light at different wavelengths for various measurements (Yamamoto; [43, 52, 55, 59, 61, 63, 65, 66]). 
As to claim 6, modified Kurono teaches the sample analyzer according to claim 5, wherein the controller is configured with the program to control the light source unit such that the light source unit emits at least one of: light having a first wavelength that is guided to the first detector and the second detector to generate the analysis signal associated with the first holder and the analysis signal associated with the second holder, which are analyzed by the controller, for blood coagulation time measurement of the respective samples; light having a second wavelength, different from the first wavelength, that is guided to the first detector and the second detector to generate the analysis signal associated with the first holder and the analysis signal associated with the second holder, which are analyzed by the controller, for synthetic substrate measurement of the respective samples; and light having a third wavelength, different from the first wavelength and the second wavelength, that is guided to the first detector and the second detector to generate the analysis signal associated with the first holder and the analysis signal associated with the second holder, which are analyzed by the controller, for immunonephelometry measurement of the respective samples (Kurono teaches the first and second detector with multiple holders, each measuring various measurement items PPP, ADP, PT; Fig. 10, 15 [60, 63, 65, 69-71, 79, 98, 100, 101, 106].  Further, the modification of the detectors of modified Kurono to include the optical fibers of Yamamoto has already been discussed in claim 5 above, where Yamamoto teaches the various wavelengths of 660 nm, 405 nm, 800 nm for each measurement item; [43, 61, 131, 151]).
As to claim 7, modified Kurono teaches the sample analyzer according to claim 5, wherein the controller is configured with the program to control the light source unit such that the light source unit emits: light having a first wavelength that is guided to the first detector and the second detector to generate the analysis signal associated with the first holder and the analysis signal associated with the second holder, which are analyzed by the controller, for blood coagulation time measurement of the respective samples; light having a second wavelength, different from the first wavelength, that is guided to the first detector and the second detector to generate the analysis signal associated with the first holder and the analysis signal associated with the second holder, which are analyzed by the controller, for synthetic substrate measurement of the respective samples; and light having a third wavelength, different from the first wavelength and the second wavelength, that is guided to the first detector and the second detector to generate the analysis signal associated with the first holder and the analysis signal associated with the second holder, which are analyzed by the controller, for immunonephelometry measurement of the respective samples (Kurono teaches the first and second detector with multiple holders, each measuring various measurement items PPP, ADP, PT; Fig. 10, 15 [60, 63, 65, 69-71, 79, 98, 100, 101, 106].  Further, the modification of the detectors of modified Kurono to include the optical fibers of Yamamoto has already been discussed in claim 5 above, where Yamamoto teaches the various wavelengths of 660 nm, 405 nm, 800 nm for each measurement item; [43, 61, 131, 151]).
As to claim 8, modified Kurono teaches the sample analyzer according to claim 5, wherein the controller is configured with the program to control the light source unit such that the light source unit sequentially and repeatedly emits: light having a first wavelength that is guided to the first detector and the second detector to generate the analysis signal associated with the first holder and the analysis signal associated with the second holder; light having a second wavelength, different from the first wavelength, that is guided to the first detector and the second detector to generate the analysis signal associated with the first holder and the analysis signal associated with the second holder; and light having a third wavelength, different from the first wavelength and the second wavelength, that is guided to the first detector and the second detector to generate the analysis signal associated with the first holder and the analysis signal associated with the second holder; the controller is configured with the program to generate temporally sequential data for the light having the first wavelength, the light having the second wavelength, and the light having the third wavelength, respectively, and analyzes the sample in one of the reaction containers based on the generated temporally sequential data, and the light having the first wavelength, the light having the second wavelength, and the light having the third wavelength are each analyzed by the controller for a respective one of blood coagulation time measurement, light for synthetic substrate measurement, and light for immunonephelometry measurement of the sample (Kurono teaches the first and second detector with multiple holders, each measuring various measurement items PPP, ADP, PT over time; Fig. 10, 15 [60, 63, 65, 69-71, 79, 98, 100, 101, 106].  Further, the modification of the detectors of modified Kurono to include the optical fibers of Yamamoto has already been discussed in claim 5 above, where Yamamoto teaches the various wavelengths of 660 nm, 405 nm, 800 nm for each measurement item over time; [43, 61, 131, 151]).
Response to Arguments
Applicant’s arguments, filed on 10/7/22, towards the prior art on pages 12-14 of their remarks have been fully considered, but are moot as the arguments are towards the claim amendments and not the current rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798